Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yelee Kim on August 31, 2021.
	Step e) of claim 1 was rewritten as follows:
--e)	determining the hemoglobin F content of each erythroid cell of the set of erythroid
cells by comparing the fluorescence intensity of each erythroid cell with a standard
curve associating the fluorescence intensity measured for an erythroid cell with the HbF
content. –
	Step b) of claim 10 was rewritten as follows:
--b)	using the hemoglobin F (HbF) content of each red blood cell
determined in step a) to determine the amount of red blood cells transfused into the
patient, said transfused red blood cells having an HbF content substantially equal to
zero (= 0 pg) --.
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/347,738 is being allowed since none of the prior art of record teaches or fairly suggests a method for determining, in vitro, a hemoglobin F (HbF) content of each erythroid cell of a set of erythroid cells contained in a sample of erythroid cells comprising the steps of isolating a set of erythroid cells from the sample, permeabilizing the membrane of the isolated erythroid cells, labeling HbF of the erythroid cells with an anti-HbF antibody conjugated to a fluorochrome capable of emitting fluorescence, using flow cytometry to measure a fluorescence intensity of each erythroid cell of the set of erythroid cells, and determining the hemoglobin F content of each individual erythroid cell of the set of erythroid cells by comparing the fluorescence intensity of each individual erythroid cell to a standard curve which associates the fluorescence intensity measured for an erythroid cell with the HbF content.  The closest prior art to Amoyal et al (article from Hemoglobin, vol. 27, no.2, pages 77-87, 2003) and van Weeghel et al (US 7,485,433) determine a geometrical mean of fluorescence intensity for an entire population of HbF-containing erythroid cells using a similar method, wherein the geometrical mean of the fluorescence intensity represents an estimate of the average or mean HbF content in the erythroid cells of the entire population of erythroid cells, but does not teach or fairly suggest determining the HbF content in each individual erythroid cell in a set of erythroid cells by using flow cytometry to measure a fluorescence intensity of each erythroid cell of the set of erythroid cells and then comparing the measured fluorescence intensity for each individual erythroid cell with a standard curve which associates the fluorescence intensity measured for an erythroid cell with its HbF content.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursda6y from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        August 31, 2021